Citation Nr: 1302761	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  07-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of this matter is with the RO in Jackson, Mississippi.

In May 2012 written correspondence, the Veteran requested a hearing before the Board in Washington, D.C.  However, in November 2012 written correspondence, the Veteran withdrew his request for a hearing before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In a January 2012 informal hearing presentation, the Veteran's representative stated that the Veteran contends that his PTSD symptoms have worsened since his last VA PTSD examination in November 2011.  The Veteran contends that he currently experiences suicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the November 2011 VA PTSD examination is not overly stale, the Veteran has provided lay evidence that his PTSD has worsened since that time.  In view of those assertions, the Board finds that a new VA PTSD examination is needed to fully and fairly assess the merits of the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In addition, on remand, all outstanding VA medical records pertinent to the treatment of the Veteran's PTSD should be obtained.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records pertaining to the treatment of the Veteran's service-connected PTSD.  

2.  Schedule the Veteran for a VA psychiatric examination, by a psychiatrist.  The examiner must review the claims file and must note that review in the examination report.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should render specific findings as to the existence, extent, and frequency of all symptoms of the Veteran's service-connected PTSD.  The examiner also should provide a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) score representing the level of impairment due to the Veteran's service-connected PTSD.  The psychiatrist should also provide an assessment of the severity of the Veteran's service-connected psychiatric disability, specifically commenting upon the impact of the disability on his employability. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


